Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/21 has been entered.
Amendments submitted 7/27/21 have also been entered. 
Claims 7-12 remain withdrawn at this time.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Matsunaga US 2011/0058387.
In regard to claim 1, Matsunaga teaches a housing having an open area defined by area walls  (511,563) and an end wall 562  having a segment through which light can pass (see fig. 4); a support board 200 having a metal layer [0031] with a first bend between a first end portion and a support portion (area between holes 231-234); a light source 100 that generates light and heat when energized is positioned in the support portion and directly in the open area defined by the areas walls of the housing; a drive at least in part between at least two area walls (as depicted below) and arranged to direct light generated by the light source toward a first opening and with the first end portion extending away from the segment at least in part in a direction along one of the area walls with the metal layer providing a first boundary free area capable of spreading/dissipating heat generated by the light source. 

    PNG
    media_image1.png
    612
    476
    media_image1.png
    Greyscale


In regard to claim 4, Matsunaga teaches wherein the light source comprises at least one of a laser gain medium, a light emitting diode, a laser diode and quantum dot light emitter [0029].  
In regard to claim 6, Matsunaga teaches the support board is shaped so that the first end portion and the second end portion are positioned at predetermined lengths along opposing ones of the area walls (as shown in fig. 1) .  
In regard to claim 14, Matsunaga teaches the drive board 410 having a second opening  (421,423)to receive a tab portion (315,317) of a first sheet having electrical paths thereon that are adapted to allow energy to flow from the drive circuit to the light source and wherein the drive circuit has terminals 423 positioned proximate to contacts when the tab portion of the first sheet is positioned in the second opening (figs. 1,6, 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 6, and 14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Bennett US 4,148,094.
Matsunaga teaches the invention described above, but the housing lacks a square shape (forming a plurality of walls with a square open area accommodating the support board). 
Bennett teaches a vehicle lamp housing 14 with a plurality of walls  defining an open area with a light source positioned at least in part between at least two area walls.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the housing of Matsunaga include a plurality of walls forming a square shape such as taught by Bennett, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  Further, one would have been motivated to select the shape of a square for the purpose of  positioning for use in numerous ways adding ease in installation, to retrofit an existing fixture.  See In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).  
Providing a square shape for Matsunaga’s housing (Matsunaga -511,563) would result in the support board (Matsunaga -200) positioned at least in part between at least two area walls  (such as provided by Bennett -14)  and the support portion being arranged to direct light toward the opening. 




3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga.
In regard to claim 3, Matsunaga lacks a specific teaching of thickness for the metal layer.
However, it would have been obvious to one of ordinary skill in the art to make  a thickness of between 0.3 and 2.5 millimeters.  One would have been motivated to make the thickness of the metal layer between 0.3 and 2.5 millimeters in order to provide sufficient rigidity for support and good thermal dissipation and to size the support as necessitated by particular applications (i.e. size of light source and desired dissipation). 
The applicant is also advised that  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.


Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (and alternatively Bennett) in view of Van De Moesdijk US 2013/0301277.
In regard to claim 5, Matsunaga lacks specifics regarding the structure of the support board as recited. 
 Van De Moesdijk teaches a support board comprising a metal layer 124 an insulator 126 on the metal layer, a conductor layer 128 having electrical paths Serial No.: 16/195,115-2- Atty Docket No.: C181-0016USC1Lee& Hayes Atty/Agent: Kevin T. LeMondon the insulator extending from the light source to contacts through which energy can be supplied to energize the light source.  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a MCPCB in Matsunaga such as taught by Van De Moesdijk. One of ordinary 
	In regard to claim 13, Matsunaga lacks the drive board positioned orthogonal to and above the light emitter board wherein the drive circuit is provided on the drive board.  
	Van De Moesdijk teaches a drive board 106 positioned orthogonal to a support board 115.
	It would have been obvious to one of ordinary skill in the art at the time of filing to arrange the drive board of Matsunaga on the side of the heat sink (orthogonal to the support portion) such as taught by Van De Moesdijk. One of ordinary skill in the art would have been motivated to position the drive board orthogonal to the support board in order to promote heat dissipation of the drive board and/or to allow for more open space beneath the support board to further promote heat dissipation. It is also noted that the drive board being “above the light emitter board” is relative to the orientation of the device and providing the drive board on a side of the support member (as taught by Van De Moesdijk) and when the support is oriented in the forward direction (such as in a vehicle), provides for an arrangement wherein the drive board is above the emitter board. 
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 


    PNG
    media_image1.png
    612
    476
    media_image1.png
    Greyscale


The applicant is advised that claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).  See also In re American Academy of Science Tech Center, 70 USPQ2d. 1827 (Fed. Cir. May 13, 2004). MPEP § 2111.01.
Additionally, the claims have been rejected over Matsunaga in view of Bennett as detailed above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/          Primary Examiner, Art Unit 2875